          Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 1 of 8 PageID 7
Filing # 123916843 E-Filed 03/29/2021 11:48:43 AM



                             IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                     IN AND FOR ORANGE COUNTY, FLORIDA


       GWENDOLYN                     THOMAS,                                       Case No.:

                     Plaintiff(s).

       VS.


       NEWREZ, LLC D/B/A SHELLPOINT
       MORTGAGE SERVICING, LLC.

                     Defendant(s).


                                           COMPLAINT       FOR RELIEF AND DAMAGES

                     COMES NOW, Plaintiff, GWENDOLYN                                  THOMAS, hereinafter referred              to   as



       "Plaintiff'), by his undersigned attorney,                    sues      NEWREZ, LLC.                  D/B/A SHELLPOINT

       MORTGAGE                  SERVICING, LLC. (hereinafter referred                      to   as   "She llpoint") for her Complaint

       states   as        follows:

                                                PARITES, JURISDICTION, AND VENUE

                     1.         This is    an   action for injunctive and actual damages stemming frorn improper

       servicing of Plaintiff          s   residential mortgage loan perpetrated by Defendant against Plaintiff that

       resulted in damages to Plaintiff.

                     2.         This Court has jurisdiction   over    this dispute because the complaint seeks damages

       in   excess        of $30,000.00 dollars, exclusive of interest and attorneysfees.

                     3.         This Court has jurisdiction     over        this    cause    and the venue       is proper in Orange


       County, Florida.

                     4.         Plaintiff, GWENDOLYN THOMAS, is                      an     individual residing in Orange County,

       Florida.
   Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 2 of 8 PageID 8




          5.          Defendant, NEWREZ, LLC.                       is   a   Pennsylvania Limited Liability Company that

does business as SHELLPOINT MORTGAGE, LLC. and is authorized to do business in the State

of Florida. Defendant SHELLPOINT is                         a   national mortgage lender specializing in the residential

real estate market.

          6.          Jurisdiction and      venue      are
                                                                proper in Orange County, Florida as to the fact that

Defendant's wrongful conduct occurred in Orange County, Florida and Plaintiff                                  s   monetary claims

exceed the minimal jurisdictional limit of this Court.

                                                STATEMENT                    OF FACTS

          7.          On   or   about September 30, 2014, Plaintiff entered into                      a    Residential Mortgage

agreement with R P Funding (Please see attached as "Exhibit                              A")
          8.          On   or   about March 15, 2016, R P Funding Assigned the mortgage to JPMorgan

Chase Bank, National Association (Please see attached                            as   "Exhibit B")

          9.          On   or   about September 18, 2019, JPMorgan Chase Bank assigned Plaintiff                                           s



Mortgage to Newrez, LLC d/b/a Shellpoint Mortgage Servicing. (Please                                 see   attached        as   "Exhibit

C"). Therefore, Shellpoint is the current holder and mortgage servicer of Plaintiff                                    s    loan and is

therefore bound by all provisions and contractual obligations set out in the original mortgage.

          10.         On   or   about January 29, 2020, Plaintiff received                     an    Armual Escrow Account

 Disclosure Statement             —

                                       Account History from Shellpoint which provides the information

regarding       a   new escrow        payment   as   well    as a   disclosure of anticipated payments and the previous

 escrow    balances. (Please see attached as "Exhibit D").

          11.         The January 29, 2020 Escrow Statement stated that Plaintiff had an escrow shortage

of $10,220.85. The statement informed Plaintiff that Shellpoint anticipated the total of Plaintiff                                     s



coming year bills to be $49,680.87. Shellpoint then stated that Plaintiff                              s new       escrow       payment
    Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 3 of 8 PageID 9




  was   going to be $4,991.81 which brought Plaintiffs required monthly mortgage payment                                                       to


  $5,801.58 effective March              1,    2020.

             12.         Plaintiff had made every                 one    of her mortgage payments           on        time up until she

  received the January 29, 2020 Escrow Statement and was confused as to why her escrow payment

 went up so high.

             13.         On   or   about February          1,   2021, after      a   year of still making timely payments              on   her

 mortgage account while actively trying to fix the discrepancy in the January 29, 2020 Escrow

 Account Statement, Shellpoint sent the corrected Annual Escrow Account Disclosure Statement.

 (Please see attached as "Exhibit                    E")

            14.          The February     1,       2021, Escrow account statement which shows that Plaintiff had                               a


 shortage of $2,997.42, that the estimate of the total for the coming year bills would be $6,038.43

 and that her new              escrow    payment would be $752.99 which brought her required monthly

 mortgage payment to $1,562.76.

            15.          When Plaintiff        s   attorney spoke to             a   representative of Shellpoint regarding the

 discrepancy, the representative of Shellpoint explained to Plaintiff that it was                                        an
                                                                                                                               accounting

 mistake and that the first January 29, 2020 Escrow Account Statement was an error, and that the

 February          1,   2021 account statement              was    the statement that should have been sent to Plaintiff

 originally.

            16.          The representative further stated that Plaintiff                    is now    behind    on    her    new    escrow


payments from January 2020 and that this would need to be paid off to bring the account                                             current.


            17.          During the pendency of this                    escrow        issue, Shellpoint erroneously reported to

Plaintiff    s     credit regarding missed payments in May, June and September of 2020 which has

negatively impacted Plaintiff             s    credit   score      (Please see attached        as   "Exhibit F")
  Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 4 of 8 PageID 10




        18.     As the result of Defendant's wrongful and deceitful conduct, Plaintiff has suffered

serious and irreparable damages.

                                    COUNT I      —
                                                     BREACH OF CONTRACT

        19.     Plaintiff incorporates by reference each preceding paragraph of this Complaint.

        20.     There existed        a   valid residential mortgage contract between the parties.

        21.     Plaintiff did all,        or   substantially all, of the essential things which the contract

required her to do by paying her monthly mortgage payments to She llpoint.

        22.     All conditions required by the contract for Shellpoint's performance had occurred.

        23.     There was       a   material breach of the contract when She llpoint erroneously charged

the wrong and   over   inflated     escrow     amount to Plaintiff, thereby driving her monthly payment up

and charging her for money that was not actually due to Shellpoint.

        24.     Shellpoint's breach of contract caused Plaintiff actual damages and Plaintiff                         was


harrned by the breach of She Ilpoint.

        WHEREFORE, Plaintiff, GWENDOLYN THOMAS demands relief against Defendant,

SHELLPOINT, awarding Plaintiff actual and punitive damages, pre- and post-judgment interest,

attorney's fees and costs of suit.

     COUNT II     —
                       FLORIDA UNFAIR AND DECEPTIVE TRADE PRACTICES ACT
                                       "FDUTPA"

       25.      Plaintiff incorporates by reference each preceding paragraph of this Complaint.

       26.      The Florida Deceptive and Unfair Trade Practices Act ("FDUTPA")                           is   intended to

protect the consuming public and legitimate business enterprises from those who engage in unfair

methods of competition     or   unconscionable, deceptive,          or   unfair acts   or   practices in the conduct of

any trade or commerce.      Florida Statute          §   501.202(2). See also Delgado        v.   J.W. Courtesy Pontiac

GMC-Truck, Inc., 693 So.2d 602, 605-06 (Fla. 2d DCA 1997)
     Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 5 of 8 PageID 11




          27.     A deceptive practice is           one   that is likely to mislead consumers.            Davis   v.   Powertel,

Inc., 776 So.2d 971, 974 (Fla. 1st DCA 2000)

         28.      An unfair practice is "one that 'offends established public policyand                                one    that is

'immoral, unethical, oppressive, unscrupulous                 or   substantially injurious to consumers." Samuels

v.   King Motor   Co.   of Boca Raton,          782 So.2d 489, 499 (Fla. 4th DCA 2001) (quoting Spiegel, Inc.

v.   Fed. Trade Comm'n, 540 F.2d 287, 293 (7th Cir.1976)).

         29.      The conduct of Shellpoint herein complained of was                         a    deceptive       or an       unfair

practice as Shellpoint deceived Plaintiff into believing that she owed more money to her                                     escrow


account and to Shellpoint than Plaintiff actually owed.

         30.      The conduct of Shellpoint caused damaged to Plaintiff                          s   credit   score     and also

caused damage to Plaintiff s mortgage account                       as   she is   now   behind       on   payments due to

Shellpoint's immoral, unethical, oppressive, unscrupulous                   or    substantially injurious behavior.

         31.      Plaintiff has suffered actual damages from Shellpoint's immoral, unethical,

oppressive, unscrupulous or substantially injurious behavior

         WHEREFORE, Plaintiff, GWENDOLYN THOMAS demands relief against Defendant,

SHELLPOINT, awarding Plaintiff actual and punitive damages, pre- and post-judgment interest,

attorney's fees and costs of suit.

                        COUNT III BREACH OF IMPLIED COVENANT OF
                                       —




                              GOOD FAITH AND FAIR DEALING

                  Plaintiff incorporates by reference each proceeding paragraph to this Complaint                                 as


if fully stated herein.

         2.       There existed   a   valid residential mortgage contract between the parties.

         3.       Plaintiff did all,       or    substantially all, of the essential things which the contract

required her to do by paying her monthly mortgage payments to Shellpoint.
   Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 6 of 8 PageID 12




            4.         All conditions required by the contract for Shellpoint's performance had occurred.

            5.         There was        a   material breach of the contract when She llpoint erroneously charged

the wrong and over inflated escrow                    amount to Plaintiff, thereby driving her monthly payment up

and charging her for money that                 was    not actually due to She llpoint. Shellpoint's actions unfairly

interfered with the Plaintiffs receipt of the contract's benefits.

            6.         Shellpoint's conduct did not comport with the Plaintiff             s   reasonable contractual

expectations under the specific part of the contract regarding escrow                          and monthly mortgage

payments.

            7.         Shellpoint's breach caused Plaintiff actual damages and Plaintiff             was   harmed by

the breach of Shellpoint.

            WHEREFORE, Plaintiff, GWENDOLYN THOMAS demands relief against Defendant,

SHELLPOINT, awarding Plaintiff actual and punitive damages, pre- and post-judgrnent interest,

attorney's fees and costs of suit.

                 COUNT IV          —
                                       VIOLATION         OF THE FAIR CREDIT REPORTING ACT
                                                            "FCRA"

            8.        Plaintiff incorporates by reference each preceding paragraph of this Complaint.

        9.            The FCRA governs the behavior of consumer                reporting agencies (also called credit

bureaus) and the businesses or individuals that report information to the consumer                          reporting

agencies (CRAs).

            10.       Under the FCRA, the consumer's creditor must not supply information to                  a   CRA

that it knows (or should know) is inaccurate.

            11.       Shellpoint willfully and negligently reported to the Credit Report Agency                     a


misstated balance that was due and late payments that                 were   actually paid timely which then caused

Plaintiff    s    credit   score   to be negatively affected.
  Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 7 of 8 PageID 13




             12.            The willful      and negligent wrongful conduct of the Defendant caused actual


damages to Plaintiff.

            WHEREFORE, Plaintiff, GWENDOLYN THOMAS demands relief against Defendant,

SHELLPOINT, awarding Plaintiff actual, statutory and punitive damages, pre- and post-judgment

interest, attorney's fees and costs of suit.

  COUNT V               —
                             VIOLATION         OF FLORIDA CONSUMER COLLECTION                                     PRACTICES
                                              ACT FLA. STAT. ,$ 559.72 et. Seq
                                                          —




             13.            Plaintiff incorporates by reference each preceding paragraph of this Complaint.

             14.            Plaintiff is   a consumer         as   defined by Fla. Stat.     §   559.55(9) who   own    real estate in

Florida with        a   mortgage that         is   serviced by Defendant.

            15.             Defendant is considered            a   "debt collector" within the meaning of the Act.

            16.             Defendant violated Fla. Stat.             §   559.72(9) by claiming, attempting,      or   threatening   to


enforce      a    debt when Defendant knew that the debt is not legitimate,                          or   asserted the existence of

some       other legal right when Defendant knows that the right does not exist.

            17.         Defendant sent false, deceptive and misleading letters to Plaintiff stating that they

owed more money to the escrow                           shortage than      was   actually owed.

            18.         Furthermore, Shellpoint attempted to collect                    a   debt that it knew was not legitimate.

            19.         Shellpoint had             no   reasonable basis to believe that Plaintiff had failed to comply

with   a   loan contract's requirements prior to sending the false and deceptive letter.

            20.         Plaintiff suffered damages                  as a    result of Defendant's violation of the FCCPA,

including statutory damage per violation.
  Case 6:21-cv-00797-PGB-EJK Document 1-1 Filed 05/07/21 Page 8 of 8 PageID 14




       WHEREFORE, Plaintiff, GWENDOLYN THOMAS demands relief against Defendant,

NEWREZ, LLC. d/b/a SHELLPOINT MORTGAGE, LLC., awarding Plaintiff actual, statutory

and punitive damages, pre- and post-judgment interest, attorney's fees and costs of suit.


                                      Respectfully submitted, this 29th day of March 2021.

                                             ATTORNEYS JUSTIN CLARK
                                             & ASSOCIATES, PLLC
                                             Attorney for Plaintiff
                                             500 Winderley Place, Suite 100
                                             Maitland, FL 32751
                                             Telephone: 321-282-1055
                                             Facsimile: 321-282-1051
                                             e-service: noticegyouhavepower.com

                                             By: /s/ Brandon J. Stewart
                                             Brandon J. Stewart, Esquire
                                             Florida Bar No.: 121114
                                             bstewart@youhavepower.corn
